Name: Commission Decision (EU) 2016/2357 of 19 December 2016 regarding the lack of effective compliance with Regulation (EC) No 216/2008 of the European Parliament and of the Council and its implementing rules in respect of certificates issued by the Hellenic Aviation Training Academy (HATA), and Part-66 licenses issued on the basis thereof (notified under document C(2016) 8645)
 Type: Decision
 Subject Matter: production;  air and space transport;  criminal law;  labour market;  teaching;  European Union law;  employment;  transport policy;  Europe
 Date Published: 2016-12-21

 21.12.2016 EN Official Journal of the European Union L 348/72 COMMISSION DECISION (EU) 2016/2357 of 19 December 2016 regarding the lack of effective compliance with Regulation (EC) No 216/2008 of the European Parliament and of the Council and its implementing rules in respect of certificates issued by the Hellenic Aviation Training Academy (HATA), and Part-66 licenses issued on the basis thereof (notified under document C(2016) 8645) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 11(2) thereof, After consulting the Air Safety Committee, Whereas: (1) In February 2014, the European Aviation Safety Agency (hereafter the Agency) carried out an Airworthiness Standardisation inspection (AIR.EL.02.2014) to the Hellenic Civil Aviation Authority (HCAA). During this inspection, a non-conformity was identified raising safety concerns if not timely corrected (class D-finding), in accordance with Commission Implementing Regulation (EU) No 628/2013 (2) on working methods of the Agency for conducting standardisation inspections and for monitoring the application of the rules of Regulation (EC) No 216/2008. (2) The non-conformity concerned alleged examination fraud at the Part-147 maintenance training organisation, Hellenic Aviation Training Academy (HATA), with approval number EL.147.0007. Safety concerns were raised due to the possibility that aircraft maintenance certifying staff have gained a Part-66 license based on Certificates of Recognition issued by HATA under Annex III (Part-66) to Commission Regulation (EU) No 1321/2014 (3), on the basis of alleged fraudulent activities, and are exercising privileges and releasing aircraft following maintenance without having the necessary aircraft basic knowledge. (3) On 26 February 2014, the HCAA revoked the approval of HATA and informed all Member States' Competent Authorities of the possibility of fraudulent Certificates of Recognition issued by HATA. (4) On 3 July 2014, the Agency and HCAA agreed a corrective action plan, including amongst others, investigations into Certificates of Recognition that have been used to issue Part-66 licences by Member States' Competent Authorities and Certificates of Recognition that have not yet been used to gain Part-66 licenses. (5) On 9 December 2014, the Agency issued a Safety Information Bulletin (SIB No: 2014-32) informing about the potential safety concern associated with the alleged examination fraud at HATA and recommending concrete measures to the Member States' Competent Authorities in order to address this situation. (6) In April 2016, the Agency carried out another Standardisation inspection to the HCAA. During this inspection, the Agency reviewed the agreed corrective action plan and concluded that HCCA has not been able to adequately implement the agreed actions before the agreed due dates. Consequently, in May 2016, the Agency issued a Supplementary Report to the HCCA, in accordance with Article 22(3) of Implementing Regulation (EU) No 628/2013. (7) Since HCAA has not conducted sufficient investigations of HATA to detect the alleged fraud committed by this organisation and has not fully investigated Part-66 licences which have been issued on the basis of Certificates of Recognition issued by HATA, the potential safety concern remains. There are concerns with regard to the Certificates of Recognition issued by HATA for basic knowledge exams on the technical modules (modules 7, 11, 12, 13, 14, 15, 16, 17). (8) In light of all the above, the Agency requested the Commission to ensure that Article 11(1) of Regulation (EC) No 216/2008 ceases to apply to the Certificates of Recognition for basic knowledge examination on technical modules issued by HATA and to the Part-66 licences issued by the Member States' Competent Authorities on the basis of these Certificates of Recognition. In addition, the Agency opined that those Competent Authorities shall be required to take appropriate corrective action and safeguard measures in order to address the safety risks. (9) In line with the analysis set out by the Agency, the Commission concludes that the situation showed a systemic failure in the HCAA safety oversight tasks and responsibilities, which entails the lack of sufficient guarantees attached to the Certificates of Recognition issued by HATA. It is therefore necessary for the Competent Authorities concerned to take corrective action ensuring the required level of safety under the circumstances, HAS ADOPTED THIS DECISION: Article 1 Lack of effective compliance The following does not effectively comply with Regulation (EC) No 216/2008 and its implementing rules: (1) Certificates of Recognition for basic knowledge examination on technical modules issued by the Hellenic Aviation Training Academy (HATA) pursuant to 147.A.145(a)(4) and Appendix III of Annex IV (Part-147) to Regulation (EU) No 1321/2014, which are submitted by an applicant as supporting documentation for the issue of a Part 66 licence by the Competent Authorities pursuant to 66.B.100 of Annex III (Part-66) of this Regulation; (2) Part-66 aircraft maintenance licenses issued by the Competent Authorities pursuant to Annex III (Part-66) to Regulation (EU) No 1321/2014 on the basis of Certificates of Recognition for basic knowledge examination on technical modules issued by HATA pursuant to 147.A.145(a)(4) and Appendix III of Annex IV (Part-147) of that Regulation. Article 2 Corrective Actions 1. The Competent Authorities that have issued Part-66 licenses on the basis of Certificates of Recognition for basic knowledge examination on technical modules issued by HATA shall carry out within 3 months from the date of notification of this decision a reassessment of each Part-66 license concerned, taking into account, without prejudice to the present Decision, the recommendations laid down in Safety Information Bulletin EASA SIB No: 2014-32 issued by the Agency on 9 December 2014, at its latest revision. 2. After the completion of this reassessment, the Competent Authorities shall: (a) where justified in view of Article 1, limit, suspend or revoke the Part-66 licence in accordance with 66.B.500 of Annex III (Part-66); and (b) in any event, provide the Commission and the Agency with the results of the reassessment. Article 3 Addressees and publication This Decision is addressed to the Member States. It shall be published in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Implementing Regulation (EU) No 628/2013 of 28 June 2013 on working methods of the European Aviation Safety Agency for conducting standardisation inspections and for monitoring the application of the rules of Regulation (EC) No 216/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 736/2006 (OJ L 179, 29.6.2013, p. 46). (3) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1).